FLYNN, J.,
concurring.
I agree with the majority that the legislature did not intend that the term “drug transaction records,” as used in ORS 475.900(l)(b)(E), would be construed so broadly as to include deleted text messages and other trace evidence of drug transactions. I also agree with the majority that, properly construed, the term “drug transaction records” does not apply to the three text messages on which the state relies here. I write separately, however, because I disagree with the majority’s conclusion that the legislature intended to define the term “drug transaction records” to be dependent upon the defendant’s mental state, i.e., on whether the defendant “intentionally retained” the “notations of drug transactions conducted as part of a criminal drug enterprise.” 280 Or App at 683.
Before explaining my separate conclusion, an explanation of terminology is needed. As the majority opinion *687illustrates, the term “record” has a range of meanings in ordinary usage and no perfect synonym. Thus, in the interest of precision in the language of my opinion, I use the term “records of drug transactions” in the broad sense suggested by some of the Webster’s definitions that the majority quotes: “1 a: the state or fact of being recorded * * * c (1): evidence, knowledge, or information remaining in permanent form.” Webster’s Third New Int’l Dictionary 1898 (unabridged ed 2002). I use the term “drug transaction records” to refer to those records that the 1991 legislature would have viewed as sufficient to qualify as an enhancement factor under ORS 475.900(l)(b).
Ultimately, I conclude that the legislature intended a much greater area of overlap between the two terms than is allowed under the majority’s construction.
As an initial matter, I do not think the legislature even contemplated the distinction that the majority introduces, between “intentionally retained” records of drug sale communications and otherwise retained records of drug sale communications. The commercial drug offense statute, ORS 475.9001, was first enacted in 1991. Or Laws 1991, ch 690, § 1. It is not plausible that legislators in 1991 foresaw the paradigm shift to a society in which electronic communication is ubiquitous — communication through a medium that, by its nature, records each communication and, by default, retains the record. Without foreseeing a world in which records of drug transactions are retained in a readily retrievable format without any conscious intent on the part of the person retaining them, the 1991 legislature would not have intentionally excluded such records.
Moreover, had the 1991 legislature been asked to clarify whether the intent of the record holder should distinguish “drug transaction records” from mere records of drug transactions, I am convinced that the legislature would have responded “no.” I reach that conclusion from my analysis of the text, context, and legislative history of ORS 475.900 (l)(b).
*688First, an inquiry into why the defendant retains recorded communications regarding drug transactions is not suggested by the words that the legislature chose to describe the “commercial drug offense” enhancement. We have previously held that the legislature’s choice to identify a “commercial drug offense” according to whether the crime is “accompanied” by three of the listed factors means that proof of an enhancement factor requires only proof that the factor “occurred or existed in conjunction with” the drug offense; not proof that the factor, in the particular case, indicates the existence of a commercial drug offense. State v. Moore, 172 Or App 371, 382-83, 19 P3d 911, rev den, 332 Or 250 (2001); see also State v. Kinslow, 257 Or App 295, 305-06, 304 P3d 801 (2013) (citing Moore, 172 Or App at 382-83) (rejecting argument that possession of stolen property could only be considered an enhancement factor if “the possession of that property is somehow related to the drug offense and not just existing contemporaneously with it”). Requiring the sentencing court to consider why the particular defendant retains a collection of text messages that memorialize past drug transactions requires the court to go beyond asking whether the retained messages “occurred or existed in conjunction with” a drug transaction.
Second, by making a “commercial drug offense” enhancement depend upon whether the trial court believes that a defendant accidentally retained his collection of drug transaction text messages, the majority’s interpretation of ORS 475.900(1)(b)(E) introduces uncertainty that the legislature intended to avoid. As the majority explains, the 1991 legislature adopted the language that is presently codified at ORS 475.900 in an attempt to “fix the vagueness problem” with the “scheme or network” language that was being used in the Oregon Sentencing Guidelines to enhance drug sentences, apparently anticipating our holding in State v. Moeller, 105 Or App 434, 441, 806 P3d 130, rev dismissed, 312 Or 76 (1991), that the trial court correctly ruled that the “scheme or network” language was unconstitutionally vague. Tape Recording, House Committee on Judiciary, Subcommittee on Crime and Corrections, HB 2390, Jan 30,1991, Tape 11, Side A (statement of Committee Counsel Gregory A. Chaimov). I equate that purpose with an intention to promote consistency *689and certainty in application of the commercial drug offense sentencing enhancement — an intention that is inconsistent with the majority’s addition of a mental state inquiry to the term “drug transaction records.”
Finally, I do not understand the legislature’s intention to reach “fairly large big-time dope dealing” as in any way suggesting an intention that the enhancement factor for drug transaction records should depend on why the defendant retains a collection of text messages that memorialize past drug transactions. I agree with the majority that the legislature’s intention to address big-time dealers makes it “likely” that the legislature intended that “records” sufficient to indicate a “commercial drug” operation would be of the type that indicate involvement in “‘the exchange or buying and selling of commodities especially] on a large scale.’” 280 Or App at 681 (quoting Webster’s at 456). I do not agree, however, that the legislature would have intended that the records must be intentionally retained in furtherance of the commercial drug operation in order to indicate involvement in such an operation. Indeed, I believe that, if the legislature could have foreseen the need to answer the question, it would have clarified that records created in furtherance of a commercial drug operation provide an equally meaningful indication of a “big-time” operation.
Nevertheless, I conclude that the legislature would not have intended the text messages in this case to qualify as drug transaction records. Defendant’s conviction for delivery of a controlled substance was based on an admitted sale of a gram of heroin on March 19, 2012. The conviction was elevated to delivery “as a commercial drug offense” based on text messages exchanged earlier the same day between defendant and “Happy,” to whom defendant admitted selling the heroin, as well as another text message that defendant sent three minutes later asking “Carol”: “did u want to cop????????”2 Given the legislative history discussed above, and in the majority opinion, which demonstrates an intention to enhance the penalty for those involved in “big-time dope dealing,” I conclude that the legislature would not have *690intended the term “drug transaction records” to include a text message offering the single transaction on which the drug conviction is based or an unanswered text message offering to sell drugs. On that basis, I concur with the majority’s conclusion that defendant was entitled to a judgment of acquittal on the commercial drug offense enhancement.

 In 2005, OES 475.900 was renumbered from ORS 475.996 by Legislative Counsel.


 Defendant does not dispute that the court could infer that the text was an offer of drugs.